Citation Nr: 1013371	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of Department of Veterans Affairs (VA) 
improved pension benefits. 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board observes that a January 1998 rating decision found 
the Veteran permanently totally disabled and established his 
basic eligibility for improved pension benefits.  However, 
the Veteran was notified in February 1998 that his income 
exceeded the maximum allowable for payment of VA improved 
pension benefits.  He did not appeal that determination.  

In March 2007, the Veteran applied for special monthly 
pension benefits.  An August 2007 rating decision denied the 
Veteran's entitlement to special monthly pension.  The August 
2007 notice letter informed the Veteran of that denial, in 
addition to the fact that his countable income exceeded the 
maximum allowable for payment of VA pension benefits.  In 
communication received from the Veteran in January 2008, he 
disagreed only with the denial of payment of pension 
benefits.  


FINDINGS OF FACT

1.  The Veteran is permanently totally disabled due to non-
service-connected disabilities.  

2.  For the annualization period beginning December 1, 2006, 
the Veteran's countable household income was $23,562.  

3.  For the annualization period beginning December 1, 2006, 
the Veteran had allowable unreimbursed medical expenses 
totaling $715.  

4.  Beginning December 1, 2006, the maximum annual pension 
rate (MAPR) for a veteran with one dependent was $14,313.  


CONCLUSION OF LAW

The Veteran's countable income is excessive for payment of 
pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 
C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with VCAA notice in April 2007 
pursuant to Pelegrini prior to the August 2007 rating 
decision.  Accordingly, the Board finds that there was no 
error in the timing of the VCAA notice.

The pension claim form completed and submitted by the Veteran 
in March 2007 requested information regarding the Veteran's 
household income, assets, and net worth, as well as providing 
information regarding income exclusions for family medical 
expenses.  This information was provided to the Veteran prior 
to the adjudication of his claim, and served to inform him of 
the evidence that was needed to substantiate the claim and 
what evidence he was responsible for submitting.  

In an August 2007 letter, the RO informed the Veteran of the 
maximum annual income for pension benefits at the aid and 
attendance rate, what it had found his current income to be, 
and what expenses the Veteran could use to reduce his current 
income.  The Veteran was invited to submit additional 
evidence to support his claim.  This notice further informed 
the Veteran as to what evidence was needed to substantiate 
the claim, what evidence he was responsible for obtaining, 
and what evidence VA had undertaken to obtain.  

The Veteran has displayed actual knowledge of what evidence 
was required to substantiate his non-service connected 
pension claim.  

The Veteran has had a meaningful opportunity to participate 
in the adjudication of the claim after the notice was 
provided.  In this regard, he has had several years in which 
to present additional evidence and argument, as well as to 
request a Board hearing.  On his VA Form 9, received in July 
2008, the Veteran specifically indicated that he did not want 
a Board hearing.  Hence, there was no prejudicial deficiency 
in the notice.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board observes that, in his notice of disagreement, the 
Veteran stated that his wife was no longer working.  In an 
April 2008 letter to the Veteran's Congressman, who had 
inquired as the status of the Veteran's claim, the RO noted 
the Veteran's statement regarding his wife's income, but 
indicated that it was important that he provide specific 
updated income information, in particular the date his wife 
stopped working and the amount of any income she had earned 
from March 2007 to the present.  The RO provided the 
Congressman's office with a VA Form 21-527 (Income-Net Worth 
and Employment Statement) and that the Veteran complete and 
submit the form.  The July 2008 Statement of the Case noted 
that an updated income and expense reports had been 
requested.  To date, no response to this request has been 
received.  

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran has submitted a statement from a 
private physician and was afforded a VA examination.  As 
neither the Veteran nor his representative has indicated that 
there is any outstanding pertinent evidence to be obtained, 
the Board may proceed with consideration of the Veteran's 
claim.  

Nonservice Connected Pension

A veteran who served on active duty during a period of war, 
as defined in the statute, and is permanently and totally 
disabled from a nonservice connected disability, not the 
result of willful misconduct, is entitled to receive a VA 
pension, to be adjusted according to the amount of his or her 
annual income.  38 U.S.C.A. § 1521.  Paragraph (c) provides 
the annual rate of pension payable to a married veteran with 
no dependent children.  This annual rate is then reduced by 
the amount of the Veteran's income. 

Basic entitlement to such pension exists if, among other 
things, the Veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (Manual) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2009).  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.  
For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c).  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272.  

Effective December 1, 2006, the MAPR for a veteran with one 
dependent was $14,314.00.  See 38 C.F.R. § 3.23(a)(5); M21-1, 
Part I, Appendix B.  

On his claim form, received in March 2007, the Veteran 
indicated that his monthly household income included $870 
from SSA for himself and $1,000 from the Cerebral Palsy 
Facility for his wife.  He also reported an unreimbursed 
medical expense of $1,964 per month for care and assistance 
services by a caregiver, including for bathing, dressing, 
grooming, ambulation, transportation, meal preparation, 
medication management, cleaning, laundry, and protection from 
the hazards of daily living.  

Information received from the SSA indicates that the 
Veteran's monthly payment was $963.50, with a deduction of 
$93.50 for Medicare premiums.  


As discussed above, the Veteran reported on his notice of 
disagreement that his wife was no longer working.  However, 
in an April 2008 letter to the Veteran's Congressman, the RO 
indicated that it was important that he provide specific 
updated income information, in particular the date his wife 
stopped working and the amount of any income she had earned 
from March 2007 to the present.  Again, the importance of 
providing updated income and expense information was 
referenced in the Statement of the Case.  No response to this 
request was received.  Therefore, lacking the specific 
information requested by the RO, the Board considers the 
income data provided by the Veteran on his claim form.  His 
reported monthly income was $1,963.50, for an annual income 
of $23,562.  

The MAPR for a veteran with one dependent beginning December 
1, 2006, was $14,313.00.  The Board notes that the RO used 
the MAPR at the Aid and Attendance (special monthly pension) 
rate, $18,234.00.  

As noted previously, the August 2007 rating decision denied 
entitlement to special monthly pension and the Veteran did 
not specifically disagree with that decision.  Therefore, 
because the Veteran's entitlement to special monthly pension 
has not been established, it was improper for the RO to use 
the MAPR at the Aid and Attendance rate in its determination.  

As set forth above, the Veteran's household income may be 
reduced by unreimbursed medical expenses, to the extent that 
such expenses exceed 5 percent of the MAPR.  That amount was 
$715 per year, beginning December 1, 2006.  

The Veteran's Medicare premiums may be excluded.  Those 
premiums totaled $93.50 per month.  The only unreimbursed 
medical expense reported by the Veteran was $1,964 per month 
for care and assistance services by a caregiver.  The Board 
observes, however, that those services are for assistance 
with activities contemplated by special monthly pension.  

In this regard, the Manual provides that, if VA has not rated 
the disabled person as entitled to special monthly pension, 
or if there is no evidence of record that a licensed 
physician has stated that a dependent or other relative 
requires an in-home care attendant, expenses paid to an in-
home attendant are to be allowed only if the attendant is a 
licensed health professional.  See M21-1MR, Part V, Subpart 
iii, Chapter 3, Section G, paragraph 43.e.  In this case, the 
RO has denied the Veteran's entitlement to special monthly 
pension, the evidence does not show that a dependent or other 
relative requires in-home care, and the evidence does not 
show that the attendant is a licensed health professional.  
Therefore, the unreimbursed medical expense claimed by the 
Veteran cannot be allowed.  

The only allowable unreimbursed medical expense is the 
Veteran's payment for Medicare premiums, totaling $1,122.00 
per year.  That expense exceeds 5 percent of the MAPR by 
$407.  Accordingly, the Veteran's household income is reduced 
to $23,155.00.  That income far exceeds the MAPR of $14,313.  
Therefore, no improved pension benefit is payable.  

For all the foregoing reasons, the claim for payment of VA 
improved disability pension benefits must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Payment of VA improved pension benefits is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


